PER CURIAM.
Upon the suggestion for writ of prohibition filed in this cause for an order directing and commanding the Circuit Court of the Eleventh Judicial Circuit of Florida not to proceed with the consideration of this cause and not to award judgment in favor of plaintiff therein against the relator, the Court finds that, after the rendition of its mandates in the cases of Berger v. Leposky, Fla.1958, 103 So.2d 628 and Stewart v. Berger, Fla.1959, 109 So.2d 765, the said Sam B. Berger, without first having obtained permission of this Court so to do,1 filed a bill in the nature of a bill of review in the Circuit Court of the Eleventh Judicial Circuit of Florida which sought to set *425-aside and vacate the decree of said Circuit Court which was the subject matter of the litigation and was finally adjudicated in the aforementioned cases in this Court. It is thereupon,
Ordered that, pursuant to the provisions of Section 4(2) of Article V of the Florida Constitution, F.S.A., authorizing this Court to issue all writs necessary or proper to the complete exercise of its jurisdiction, the Honorable Pat Cannon, Circuit Judge ¡of the Eleventh Judicial Circuit of Florida be, and he is hereby, ordered to proceed no further in chancery case No. 59 C 4776 and hereafter, on motion, to dismiss said cause with prejudice or else to show cause before this Court on the 11th day of January, 1960 why he should not be required so to do.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur.

. State ex rel. Mortgage Investment Foundation, Inc. v. Knott, Fla.1957, 97 So.2d 265.